DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang II (U.S. Pub. No. 2010/0170472) in view of Noss (U.S. Pub. No. 2008/0006231).
Regarding claim 1, Yang II discloses a valve bridge for use in an internal combustion engine comprising a plurality of cylinders, the valve bridge comprising: 
a valve bridge body (400) configured to extend between two valves (300a and 300b are two valves) for a cylinder (paragraph 81 discloses cylinders) of the plurality of cylinders, the valve bridge body having a central opening (166 is the master piston in the central opening) extending through a thickness of the valve bridge body at a location between the two valves (where 166 is placed is the thickness of the valve bridge between the two valves); and 
a first lost motion assembly (166, 197r, 114, 115, 110, 198 are the first lost motion assembly) disposed within the central opening, 
wherein the valve bridge body further comprises a side opening (190) having a sliding pin (160 is a pin in the side opening) disposed therein, the side opening and sliding pin configured to align with a first valve (300a) of the two valves (shown in fig. 21)
wherein engine braking events are imparted to the first valve of the two valves via the sliding pin and a second lost motion assembly (110b 114bb 165b 175 are the second lost motion assembly) that is capable of selective actuation according to different operation conditions of the internal combustion engine (disclosed in paragraph 143 and 159).
Yang II does not disclose that the first lost motion assembly is selectively operable to lose all valve actuation motions applied to the first lost motion assembly.
Noss, which deals in engine braking, teaches selectively operable to lose all valve actuation motions applied to the first lost motion assembly (paragraphs 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yang II with the loss of motion of all actuation of Noss because this allows for control of the “motion needed for a range of engine operating conditions” (paragraph 4). Figures 10 and 11 of Noss show a central lost motion assembly using he master piston 1260 as well as a side lost motion assembly with piston 1140.
Regarding claim 2 which depends from claim 1, Yang II discloses wherein the engine braking events imparted to the first valve of the two valves via the second lost motion assembly comprise at least two compression release events for every four engine strokes (paragraph 161 discloses opening the valve after each compression stroke which would provide a two compression release event in a four stroke engine).
Regarding claim 3 which depends from claim 1, Yang II discloses wherein the second lost motion assembly comprise a hydraulic lost motion assembly (paragraph 143 discloses how the system is actuated with engine oil which is a hydraulic fluid).
Regarding claim 4 which depends from claim 1, Yang II discloses wherein the first lost most assembly comprises hydraulic lost motion assembly (paragraph 143 discloses how the system is actuated with engine oil which is a hydraulic fluid)
Regarding claim 5 which depends from claim 1, Yang II discloses wherein the two valves comprise two exhaust valves (Abstract).
Regarding claim 11 which depends from claim 1, Yang II discloses wherein the first lost motion assembly conveys valve actuations motions received from a first valve actuation motion source (230) and the second lost motion assembly conveys valve actuation motions received from a second valve actuation motion source (230b) apart from the first valve actuation motion source (disclosed in paragraph 159). 

Claim 1, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (U.S. Pub. No. 2010/0065019) in view of Noss (U.S. Pub. No. 2008/0006231).
Regarding claim 1, Yang discloses a valve bridge (400 shown in fig. 9) for use in an internal combustion engine comprising a plurality of cylinders, the valve bridge comprising: 
a valve bridge body (400) configured to extend between two valves (300 are two valves) for a cylinder (paragraph 17 discloses cylinders) of the plurality of cylinders, the valve bridge body having a central opening (165r is the master piston in the central opening) extending through a thickness of the valve bridge body at a location between the two valves (where 165r is placed is the thickness of the valve bridge between the two valves); and 
a first lost motion assembly (198, 105, 110, 165r are among some of the part numbers of the first lost motion assembly) disposed within the central opening, 
wherein the valve bridge body further comprises a side opening (190) having a sliding pin (160 is a pin in the side opening) disposed therein, the side opening and sliding pin configured to align with a first valve (300a) of the two valves,
wherein engine braking events are imparted to the first valve of the two valves via the sliding pin and a second lost motion assembly (105b, 110b, 114b, 160 are among some of the part numbers of the second lost motion assembly and its use is disclosed in paragraph 60) that is capable of selective actuation according to different operation conditions of the internal combustion engine (disclosed in paragraph 98 are the different ways one could actuate the system during engine operation).
Yang does not disclose that the first lost motion assembly is selectively operable to lose all valve actuation motions applied to the first lost motion assembly.
Noss, which deals in engine braking, teaches selectively operable to lose all valve actuation motions applied to the first lost motion assembly (paragraphs 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yang II with the loss of motion of all actuation of Noss because this allows for control of the “motion needed for a range of engine operating conditions” (paragraph 4).
Regarding claim 6 which depends from claim 1, Yang discloses wherein the two valves comprise two intake valves (paragraph 94 discloses intake valves).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (U.S. Pub. No. 2010/0065019) in view of Noss (U.S. Pub. No. 2008/0006231) as applied to claim 1 above, and in view of Freiburg (U.S. Pat. No. 5,365,916).
Regarding claim 10 which depends from claim 1, Yang discloses an apparatus for engine braking, comprising: 
an exhaust rocker arm (210) comprising a first hydraulic passage (214); 
a valve bridge contacting assembly (198, 110, 105, 115), operatively connected to the exhaust rocker, comprising an adjustment screw (110), the valve bridge contacting assembly further comprising a second hydraulic passage in fluid communication with the first hydraulic passage (214 communicates with 115); 
the valve bridge of claim 1 operatively connected to the valve bridge contacting assembly and two exhaust valves, the first lost motion assembly of the valve bridge configured for fluid communication with the valve bridge contacting assembly (410 makes a fluid passage with 115), the first lost motion assembly further configured to lose motion received from the exhaust rocker arm via the valve bridge contacting assembly when charged with hydraulic fluid received via the second hydraulic passage; and 
an engine braking rocker arm comprising a third hydraulic passage (197) and the second lost motion assembly in fluid communication with the third hydraulic passage (197 is a part of the second lost motion assembly), the second lost motion assembly configured to actuate the first exhaust valve of the two exhaust valves when charged with hydraulic fluid received via the third hydraulic passage (disclosed in paragraph 60), wherein main exhaust valve events are lost by the first lost motion assembly and wherein the engine braking events are imparted to the first exhaust valve via the second lost motion assembly, the engine braking events comprising that there are two compression release events for every four engine strokes (disclosed in paragraph 14.  The cycle disclosed in Yang in paragraph 24 is intake-compression-power-exhaust.  But if one does a compression release at the end of the compression cycle then there is nothing to ignite to provide power, the cylinder has reset to the beginning needing to do another intake stroke followed by compression.  Until the hydraulic fluid is released then two compression release events would happen for every 4 strokes).
Yang does not disclose a swivel foot or maintaining the compression release to provide two events in 4 strokes.
Freiburg, which deals in engine braking, teaches a swivel foot (40 is coupled to the adjusting screw at 26) or maintaining the compression release to provide two events in 4 strokes (col. 1, lines 20-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yang with the swivel foot and continuous braking of Freiburg because the swivel foot “works well” (col. 2, lines 29-32) and the continuous application of compression release provides engine braking “while it is on” (col. 1, lines 20-25).

Allowable Subject Matter
Claims 8, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims require a specific architecture for the locking component that overcomes the prior art.  Specifically that the central bore has a recess that allows for a locking piece to reside until the piston in said bore, which also has a recess, align their respective recesses in order for the locking component to lock the piston in place.

Response to Arguments
Applicant’s arguments with respect to the claims and amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747